IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                                April 11, 2008
                               No. 07-10306
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

PASTOR NELL COOPER, also known Erma Cooper, also known as Irma Nell
Cooper

                                          Plaintiff-Appellant

v.

DON MICHAEL BAUCUM; A & M INVESTMENT; A & M HERITAGE
HOLDINGS, INC LTD LLC; LEE NICK MCFADIN, JR; ELIZABETH
PATTMORE, Manager; JANNA WARD CLARKE; D M LYNN; VINCENT G
SPRINKLE

                                          Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:07-CV-95


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Pastor Nell Cooper has filed a motion for leave to proceed in forma
pauperis (IFP) in this court. Cooper’s request for leave to proceed IFP in the
district court was denied by the magistrate judge; when she failed to comply




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-10306

with an order to pay the requisite filing fee, the district court dismissed her
complaint for failure to prosecute.
      If necessary, this court must examine the basis of its jurisdiction sua
sponte. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Following the
magistrate’s denial of leave to proceed IFP in the district court, Cooper filed a
pleading entitled “Appeal as of Right,” which the district court clerk construed
as a notice of an interlocutory appeal. However, the district court correctly
construed this pleading as objections to the magistrate’s order rather than a
notice of appeal. See FED. R. CIV. P. 72(a); Donaldson v. Ducote, 373 F.3d 622,
624 (5th Cir. 2004). Because Cooper has not filed any subsequent pleading that
could be construed as a timely notice of appeal, this court lacks jurisdiction to
consider her appeal. See Bowles v. Russell, 127 S. Ct. 2360, 2366 (2007).
      APPEAL DISMISSED.




                                       2